Title: From Thomas Jefferson to Wilson Cary Nicholas, 25 October 1805
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                  
                     Dear Sir
                     
                     Washington Oct. 25. 05
                  
                  Immediately on my arrival here I examined my papers & found that I had delivered up to the Treasury the copy of the judgment against Robinson’s administrators. I took the first opportunity therefore of speaking to mr Gallatin & desiring him to transmit it to you. he did not recollect the reciept of it, but promised to have it searched for. from him therefore you will recieve it.
                  It seems now certain there will be an extensive war on the continent of Europe. we shall avail ourselves of the time which this event gives us to bring Spain peaceably to reason, and I believe there is a way of doing it with dignity & effect. should it even fail, we shall still be in time to do ourselves justice, if the case shall call for it. this new state of things is the more fortunate in proportion as it would have been disagreeable to have proposed closer connections with England at a moment when so much just clamour exists against her for her new encroachments on neutral rights. Accept affectionate salutations & assurances of great esteem & respect
                  
                     Th: Jefferson
                     
                  
               